DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. US 2020/0094781.
	In regards to claim 1, Ota teaches:
“An arrangement for capturing an image of a space in front of or behind a motor vehicle, the motor vehicle comprising a motor vehicle windowpane which comprises an inner surface”
	Ota Figure 2 windshield 1. 
“the arrangement comprising: an image acquisition unit which is mounted on an inside of the motor vehicle windowpane, the image acquisition unit comprising a field of vision”
Ota Figure 2 camera 100.  All cameras necessarily have a field of vision. 
“and a transparent heating film which is arranged in the field of vision of the image
acquisition unit and which is attached to the inner surface of the motor vehicle windowpane”
	Ota Figure 2 heater 11.  Ota paragraph [0029] heater 11 is transparent with a film shape. The heater 11 is affixed to the inner surface of the windshield 1.  Ota paragraph [0038] teaches heater 11 is located at the windshield 1 so that the heater 11 entirely overlaps with a field of view v1 of the camera 100. In FIG. 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ko et al. US 2020/0107406 hereinafter referred to as Ko.
	In regards to claim 2, Ota teaches all the limitations in claim 1 and further teaches:
	“wherein the transparent heating film is attached to the inner surface of the motor vehicle window pane …”
	Ota Figure 2 heater 11 is attached to inner surface of windshield 1.
	“via a transparent adhesive”
	This feature would be considered a routine implementation.  It is clear to those ordinary skill that using a non-transparent adhesive would completely negate the use of the transparent heating film.  Therefore, the attachment to the windshield would  be readily understood to also provide for transparency.  This feature does not provide any unpredictable results as it merely results in the operation of the camera through the windshield as taught by Ota.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	For example, Ko teaches A transparent planar heating film according to one aspect of the present invention includes a transparent electrode, metal nanoparticles transferred to the upper surface of the transparent electrode, and a transparent adhesive film attached to the upper surface of the metal nanoparticles.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Ota in view of Ko to have included the features of “via a transparent adhesive” for  solving the problems of resistance wires, including driver's view obstruction and non-uniform heating (Ko [0005]).
	In regards to claim 3, Ota teaches all the limitations in claim 1 and further teaches:
“wherein the transparent heating film comprises a substrate film on which heating conductors are arranged”
Ko Figure 1.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Ota in view of Ko to have included the features of “wherein the transparent heating film comprises a substrate film on which heating conductors are arranged” for  solving the problems of resistance wires, including driver's view obstruction and non-uniform heating (Ko [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422